Citation Nr: 0814878	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  05-05 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for low 
back pain, status post hemilaminectomy of the lumbosacral 
spine.

2.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity.

3.  Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to February 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in February and May 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  The veteran filed 
timely appeals of both decisions.  

The veteran appeared before the undersigned Veterans Law 
Judge in a hearing in Washington, DC in February 2008 to 
present testimony on the issue on appeal.  He submitted 
additional evidence at that time, with a waiver of RO 
consideration of that evidence.  The hearing transcript has 
been associated with the claims file.

The issue of entitlement to a total disability rating based 
on individual unemployability (TDIU)  is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  During the course of the appeal, the veteran's back 
disability has caused limitation of flexion to between 40 and 
80 degrees, and a combined thoracolumbar range of motion 
between 140 and 144 degrees.  

2.  Neurological deficit caused by the back disability has 
been primarily sensory in nature, in the form of numbness 
along the nerve distribution, with occasional slight 
diminished motor strength. 

3.  There is no evidence of ankylosis of the spine.  

4.  There is no evidence that the back disability has caused 
the veteran's foot to dangle and drop; that there is no 
active movement of the muscles below the knee possible; or 
that flexion of the knee is weakened or lost.  Nor is there 
evidence of atrophy of the left lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for low 
back pain, status post hemilaminectomy of the lumbosacral 
spine, are not met at any time during the appellate period.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.59, 4.71a, Diagnostic Code 5243 
(2007).

2.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity are not met 
at any time during the appellate period.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.59, 4.71a, Diagnostic Code 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in March and May 2006, the agency of 
original jurisdiction (AOJ) provided notice to the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, in May 2006, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claim for an increased rating, indicating 
that he must show that his disability had increased in 
severity.  This notice included information and evidence that 
VA would seek to provide and information and evidence that 
the veteran was expected to provide.  The veteran was 
instructed to submit any evidence in his possession that 
pertained to his claim.  

The March 2006 letter notified the veteran of the processes 
by which effective dates and disability ratings are 
established, explaining that evaluations are based on the 
ratings schedule and assigned a rating between 0 and 100 
percent, depending on the relevant symptomatology.  It 
instructed the veteran to tell VA about, or give VA, any 
medical or lay evidence demonstrating the current level of 
severity of his disability and essentially the effect that 
any worsening of the disability has had on his employment and 
daily life.  It did so by specifically listing examples of 
such evidence, such as on-going treatment records, Social 
Security Administration (SSA) determinations, statements from 
employers as to job performance, lost time, or other 
pertinent information, and personal lay statements.  The 
veteran, in fact, has submitted lay statements and hearing 
testimony regarding his limitations on daily activities, as 
well as statements from his former employers and SSA records.  
Thus, it is clear that he understood the types of evidence 
required by VA to substantiate his increased rating claim.

While neither letter provided the veteran with at least 
general notice of the rating criteria by which his disability 
is rated, such notice was provided the veteran in the 
statement of the case in February 2005.  See Vasquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).

As shown above, substantially compliant notice was 
accomplished after the initial denial of the claim; however, 
the AOJ subsequently readjudicated the claim based on all the 
evidence in February 2007.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
notification letter followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect).  Accordingly, the veteran was not precluded from 
participating effectively in the processing of his claim and 
the late notice did not affect the essential fairness of the 
decision.  The otherwise defective notice has resulted in no 
prejudice to the veteran. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated on several occasions in conjunction with his claim.  
The duty to assist has been fulfilled. 

Disability Evaluations

The veteran seeks a higher overall disability evaluation for 
his service-connected low back disability.  Such evaluations 
are determined by the application of VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings applies under a particular diagnostic code 
(DC), the higher evaluation is assigned if the disability 
more nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection was established for low back pain, status 
post hemilaminectomy of the lumbosacral spine, by rating 
decision in September 2002 and was evaluated as 20 percent 
disabling under DC 5293, the code in effect at the time for 
intervertebral disc syndrome (IDS).  By rating decision dated 
in February 2004, the 20 percent rating was continued, but 
the diagnostic code was updated to DC 5243, to reflect 
amendments in the rating schedule.  This rating decision also 
granted a separate 10 percent rating for the veteran's 
associated peripheral neuropathy of the left lower extremity, 
under DC 8520.  It appears that the decision was rendered on 
the basis of a routine VA examination held in December 2003, 
rather than a distinct claim by the veteran.  He appealed the 
rating decision with respect to both ratings referable to his 
back.  They are discussed in turn below.

Under the rating criteria for IDS, preoperative or 
postoperative IDS is to be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5243 
(2007).  

With regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), an 
incapacitating episode is a period of acute signs and 
symptoms due to IDS that requires bed rest prescribed by a 
physician and treatment by a physician.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007), Note (1).  While the veteran has 
indicated that bed rest alleviates his pain, he does not 
contend, nor does the evidence show, that he has ever been 
prescribed bed rest by a physician.  Thus, evaluation under 
this section is not beneficial to the veteran. 

The second method of evaluation involves combining separate 
evaluations for any chronic orthopedic and neurologic 
manifestations with the veteran's other service-connected 
disability ratings under 38 C.F.R. § 4.25.  The criteria here 
provide that "chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5293 
(2003), Note (1); 38 C.F.R. § 4.71a, DC 5243 (2007), Note 
(1).  Additionally, when evaluating IDS on the basis of 
chronic manifestations, orthopedic disabilities are to be 
evaluated using the criteria from the most appropriate 
orthopedic diagnostic code(s), and neurologic disabilities 
are to be evaluated separately using the criteria from the 
most appropriate neurologic code(s).  38 C.F.R. § 4.71a, DC 
5293 (2003), Note (2); 38 C.F.R. § 4.71a, DC 5243 (2007), 
Note (2).  

Pertaining to the veteran's orthopedic manifestations, the 
applicable ratings are found in the General Rating Formula 
for Diseases and Injuries of the Spine, which rates largely 
based on ranges of motion and the limitations thereof.  For 
VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2) (2007).  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the criteria 
provide a 100 percent rating for unfavorable ankylosis of 
the entire spine, a 50 percent rating for unfavorable 
ankylosis of the entire thoracolumbar spine, and, in part, a 
40 percent rating is warranted when there is favorable 
ankylosis of the entire thoracolumbar spine.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2007).  

In this case, there is no medical evidence establishing 
ankylosis of any portion of the veteran's spine at any time, 
and there are none of the above symptoms indicative of 
unfavorable ankylosis.  Therefore, the criteria for a 100, 
50, or 40 percent rating (in as much as it relates to 
ankylosis) are not met.  

The criteria for a 40 percent rating also include when 
forward flexion of the thoracolumbar spine is limited to 30 
degrees or less.  A 20 percent rating is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis. 

The veteran's range of motion has been measured on several 
occasions throughout the course of the appeal.  Given the 
parameters of the rating criteria described above, limitation 
of flexion and the combined thoracolumbar range of motion are 
of particular import.  On VA examination in June 2003, the 
veteran's lumbar spine flexion was limited to 80 degrees, 
without evidence of pain, deformity, or muscle spasm on 
testing.  While other measurements were taken, the veteran's 
spine rotation was not; therefore, there was no reliable 
combined range of motion measurement at that time.  Six 
months later, in December, the veteran underwent additional 
examination.  Pain limited the veteran's flexion to 40 
degrees.  No combined range of motion is available, as a 
measurement of extension was not noted.  

An April 2005 VA examination report noted that the veteran's 
flexion was limited to 40 degrees on repetitive measurements.  
Extension, bilateral lateral flexion and bilateral rotation 
were also measured.  His combined range of motion was at 
least 160 degrees.  The veteran underwent his most recent VA 
examination the following year, in December 2006.  At that 
time, his flexion was again limited to 40 degrees because of 
pain.  His other ranges changed slightly, totaling a combined 
range of motion of at least 150 degrees.  While the veteran's 
range of motion was recorded on one occasion in the 
outpatient clinical records, it did not note a measurement of 
flexion.  See VA progress note, dated in August 2003.  
Therefore, it is not relevant to the discussion here.

In sum, throughout the course of the appeal, the veteran's 
flexion was limited to primarily 40 degrees, with one 
instance of limitation to 80 degrees.  This falls most 
appropriately within the 20 percent rating category, as the 
majority of time his flexion was limited to greater than 30 
degrees but not greater than 60 degrees.  As his combined 
range of motion was greater than that contemplated by even 
the 20 percent rating category (between 140 and 144 
degrees), that measurement does not provide a basis for a 
higher rating.  Accordingly, the appropriate rating for the 
veteran's orthopedic manifestations under the criteria is 20 
percent.

Referable to the veteran's neurologic symptoms, it is noted 
that this manifestation of his disability has been assigned 
a 10 percent rating under the criteria relating to the 
sciatic nerve, which are found at 38 C.F.R. § 4.124a, DC 
8520.  Under that code, the rating is based on whether there 
is complete or incomplete paralysis of the nerve.  When 
there is "complete paralysis" of the sciatic nerve, the 
foot dangles and drops, no active movement of the muscles 
below the knee is possible, and flexion of the knee is 
weakened or (very rarely) lost.  The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis, whether due to the varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for mild, or at most, 
the moderate degree.  See note at "Diseases of the 
Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Mild incomplete paralysis of the sciatic nerve warrants a 10 
percent rating.  A 20 percent rating requires moderate 
incomplete paralysis.  A 40 percent rating requires 
moderately severe incomplete paralysis.  A 60 percent rating 
requires severe incomplete paralysis with marked muscular 
atrophy.  The maximum 80 percent rating is when there is 
complete paralysis.

The veteran has consistently reported subjective complaints 
of radiating pain, which travels from his lower back to his 
left lower extremity.  Specifically, on examination in 
December 2003, the veteran reported numbness in his left calf 
and his left foot.  Objective examination revealed that 
sensation was grossly intact in the lower extremities; 
however, there was a "marked change in perception of sharp" 
on his lateral left calf, lateral foot, and medial foot.  
This was the sole neurological finding.  

In April 2005, during the course of a VA examination, the 
veteran reported continued radicular pain and numbness on the 
left side.  Motor examination did not reveal evidence of 
wasting or atrophy.  Tone and strength was intact, and the 
veteran's bilateral circumferential measurements were equal.  
There was "very mild decrease" of the Achilles reflex.  All 
sensory testing was normal.  

In conjunction with primary care treatment, the veteran was 
referred to a private neurologist in October 2005.  His 
symptoms were reviewed, to include left lower extremity 
radicular pain along the L5 distribution.  Physical 
examination demonstrated that the left lower extremity was 
chronically weak, with increased difficulty in dorsiflexion 
of the foot.  Muscle strength was noted to be somewhat 
diminished on L5 distribution.  Deep tendon reflexes were 
below normal.  Sensation was diminished in the calf and foot.  
There was no obvious atrophy.  The veteran's radicular pain 
was noted to be resistant to epidural steroid injection 
therapy.  Notes from a follow up visit in December 2005 
confirm that the severity of the veteran's disability was 
unchanged from the October visit. 

The veteran underwent further VA examination in December 
2006.  The veteran's subjective complaints had not changed.  
The sensory function report indicated decreased vibration and 
light touch findings in the left lower extremity.  Motor 
examination at this time, however, yielded normal to low 
normal results on the left side.  Reflexes were also found to 
be normal.  The veteran's electromyograph (EMG) study 
revealed no abnormal findings, and the conclusion was a 
normal study.  

While an October 2005 neurologist report indicated diminished 
muscle strength and reflexes, the remainder of the medical 
evidence has revealed that the veteran's manifestations are 
largely sensory in nature.  His feelings of numbness in the 
calf and foot are consistently confirmed.  More severe 
manifestations, however, are not.  Of particular note is the 
December 2006 EMG that returned normal results.  This is not 
to say that the veteran does not experience pain and 
numbness.  It is clear from the record that he does.  
However, the evidence does not show that the veteran's foot 
dangles or drops, that he has no active movement below the 
knee, or that there is atrophy of the left lower extremity.  
His symptoms, therefore, are adequately compensated under the 
code at the 10 percent level, and no higher, for mild, 
incomplete paralysis.  

On the basis of the entire record, the veteran's back 
disability warrants a 20 percent rating for his orthopedic 
symptoms and a 10 percent rating for his neurologic symptoms.  
These are the current percentages assigned.  The evidence has 
not shown that evaluations in excess of these amounts are 
warranted.

The veteran argues that when he was initially granted non-
service-connected pension for his back disability, it was 
determined to be 60 percent disabling.  He argues that since 
his condition has not changed, his now service-connected 
disability warrants the same 60 percent rating.  A review of 
the record reveals that non-service-connected pension was 
granted in February 1998, and that on the basis of the 
ratings schedule then in effect, a 60 percent disability 
level was assigned.  

It is unclear to the Board on what medical basis the 60 
percent evaluation was determined.  The rating at that time 
did not explain its findings, but rather merely stated 
Diagnostic Code 5293, at 60 percent.  Regardless, however, of 
any pension determination made in the past, at issue before 
the Board is the veteran's current disability level as 
determined by the rating schedule in effect during the course 
of his claim.  As explained fully above, the evidence does 
not show that increased ratings are warranted.  Instead, the 
preponderance of the evidence is found to be against the 
veteran's claim; therefore, the benefit of the doubt 
provision does not apply.  The claims for increased 
evaluations are denied.


ORDER

A rating in excess of 20 percent for low back pain, status 
post hemilaminectomy of the lumbosacral spine, is denied.

A rating in excess of 10 percent for peripheral neuropathy of 
the left lower extremity is denied.


REMAND

The veteran contends that his service-connected back 
disabilities rendered him unemployable at least as early as 
the date of receipt of his claim for a TDIU, in April 2004.  
By rating decision dated in May 2004, the RO denied a TDIU.  
At that time, service connection was in effect for low back 
pain, at 20 percent, and peripheral neuropathy, at 10 
percent.  The veteran's combined evaluation was 30 percent.  
During the course of the appeal, and specifically effective 
in April 2005, service connection for an adjustment disorder 
was granted.  A 10 percent rating was assigned, bringing the 
veteran's combined evaluation to 40 percent at that time.  
Since then, an increase to 30 percent for that disability was 
made effective in July 2006, raising the combined evaluation 
to 50 percent.

The May 2004 rating decision, and the subsequent statements 
of the case, note the veteran's percentage ratings in denying 
the claim under 38 C.F.R. § 4.16(a) (2007), which requires 
that one disability has, at a minimum, a 40 percent rating, 
and that there be sufficient additional service-connected 
disability to bring the combined evaluation to 70 percent or 
more.  These decisional documents also decline to invoke 
38 C.F.R. § 4.16(b) (2007), which holds that if the evidence 
demonstrates that the veteran is unemployable by reason of 
his service-connected disabilities, but fails to meet these 
percentage standards, the claim shall be submitted to the 
Director of Compensation and Pension (C&P) Service for 
extraschedular consideration.

Of record are opinions dated in October 2003, May 2005, and 
June 2007, all of which indicate that the veteran's service-
connected back disabilities have rendered him unemployable, 
despite his other (non-service-connected) medical conditions.  
It appears that the primary reason that the RO has declined 
to refer the veteran's claim to C&P is that SSA records show 
that other disabilities were at play in that agency's 
determination that he was unemployable in 1998.  

While SSA determinations are probative of the issue at hand, 
they are not dispositive.  Particularly in light of the 
credible opinions in May 2005 and June 2007, which show state 
that the symptoms caused by the veteran's back disabilities 
cause unemployability, the claim must be referred to the 
Director of C&P for extraschedular consideration under 
38 C.F.R. § 4.16(b).  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Refer the veteran's TDIU claim to the 
Director of Compensation and Pension Service 
for extraschedular consideration under 
38 C.F.R. § 4.16(b) (2007).  Attention is 
invited to the opinions on unemployability 
dated in October 2003, April 2005, May 2005, 
and June 2007, which are tabbed in the claims 
file.

2.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


